Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:17-cv-00866-KMT

AUSTIN BENSON

       Plaintiff,

v.

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

       Defendant.


       DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY
                             JUDGMENT


       The Defendant, Allstate Fire and Casualty Insurance Company (“Allstate”), through its

attorneys, Tucker Holmes, P.C., respectfully submits the following Response to Plaintiff’s

Motion for Summary Judgment and in support thereof, states as follows:

                                  I.      INTRODUCTION

       Allstate provides a computer tool, Mitchell Decision Point (“MDP”), to assist its

adjusters in evaluating certain components of underinsured motorist (“UIM”) claims. MDP has a

variety of functions and reports for adjusters to consider. One of MDP’s functions is to generate

data to assist in the analysis of whether submitted medical bills are reasonable. The amount

generated by MDP is based on a government database comprised of Medicare reimbursement

rates for certain providers or facilities, in specific regions. The MDP program utilizes 200% of

the Medicare rates for use in comparison with amounts billed to medical services provided to the

insured. In other words, the MDP amount essentially builds in 100% profit as compared to the

                                                   -1-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 2 of 22




approved Medicare reimbursement amounts. Most importantly, Allstate’s adjusters are not

required to apply the reimbursement rates provided by MDP. Rather, adjusters also consider a

number of other factors unique to each individual claim and other relevant information in

reaching their claim valuation.

       Plaintiff’s motion must be denied for a number of reasons. First, the motion should be

denied because it raises factual questions related to “reasonableness” in regard to the use of MDP

that cannot be adjudicated through a motion for summary judgment. Though arguing that it is

unknown as to how MDP determines the reasonable value of medical services, Plaintiff’s current

attorneys of record, Levy Law, previously filed motions for summary judgment in at least two

other cases which raised essentially the same arguments. Both of the motions Levy Law filed in

those other cases were premised on their knowledge that MDP utilizes 200% of Medicare rates.

However, more to the point here, how MDP determines reasonable value was also testified to by

an Allstate claims supervisor in the current case. And, in both prior cases, those courts rejected

the arguments of Plaintiff’s counsel and denied their motions, refusing to find that the use of

MDP in the adjusting process was unreasonable as a matter of law. See, Grabow v. Allstate Fire

and Casualty Ins. Co., Case No. 18cv32166 (Denver County Dist. Ct., Feb. 13, 2019) (denied

plaintiff’s motion for summary judgment which sought a determination that Allstate’s use of

MDP was unreasonable and reasoned that it is a factual determination for the jury) and Rooney v.

Allstate Fire and Casualty Ins. Co., Case No. 17-cv-03132-STV (Dist. Colo. April 29, 2019)

(denied plaintiff’s motion for summary judgment and found it is not “per se unreasonable for an

insurance company to consider twice the value of Medicare rates as one factor in evaluating the

reasonableness of the charged expenses.”) (See, orders, Exhibit A).

                                                    -2-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 3 of 22




        Second, Plaintiff’s motion fails to disclose to the Court important underlying facts of this

case and provides an inaccurate and incomplete description of MDP and how Allstate adjusts its

claims. Specifically, the evaluating adjuster testified that she, in fact, departed from the amount

generated by MDP in evaluating Plaintiff’s claim.

        Third, Plaintiff’s motion is premised on an ill-conceived argument that no matter what

amount a medical provider bills for a service, it is reasonable as a matter of law. This argument

ignores the fact that Plaintiff bears the burden of proof in establishing that the amounts billed are

reasonable.

        Fourth, Plaintiff fails to cite to key language in the insurance policy which calls for a

process by which both sides will attempt to reach a mutually agreed upon amount to resolve the

claim prior to seeking court intervention. This is the exact process that Allstate adhered to in this

case.

        Fifth, Plaintiff’s motion should be denied because he is also asking the Court for a

momentous change in Colorado claim adjusting standards without justification. Plaintiff seeks a

brand new, court-made standard that would preclude any consideration, during claims adjusting,

of information that may be deemed inadmissible under the collateral source rule or other rules of

evidence. In essence, Plaintiff is trying to transform the claims adjustment process in Colorado

into a process in which the insurance company would somehow need to apply the rules of

evidence to the adjusting process, assessing the admissibility of all facts before taking them into

account in the adjusting process. There is no Colorado law which requires a UIM insurer’s pre-

litigation investigative process be governed by the collateral source rule or other rules of




                                                     -3-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 4 of 22




evidence. The Court should reject Plaintiff’s attempt to superimpose evidentiary standards on the

claims adjusting process.

       Sixth, Plaintiff seeks an unduly expansive definition of “collateral source.” A collateral

source pertains to a specific payment to a specific plaintiff. In the current case, none of Plaintiff’s

treatment was covered by Medicare. MDP also did not rely on any of the amounts paid for the

medial treatment but rather utilized 200% of the Medicare rate to establish a reasonable value for

the medical services provided.

       Seventh, Plaintiff mischaracterizes many of his purported undisputed facts in regard to

the evaluation of the claim. The actual facts demonstrate that there is a reasonable basis to

support the evaluation. At a minimum, as recognized by Rooney and Grabow, genuine factual

issues exist in regard to the overall evaluation and summary judgment must be denied.

       Last, as pointed out by Plaintiff, Plaintiff is now “only seeking damages for his condition

as of the date the demand package was sent to Allstate [(June 30, 2016)].” (See, Doc. No. 84, p.

4). This was not Plaintiff’s position during claim handling and represents a tactical, procedural

and evidentiary contortion designed to minimize destruction of Plaintiff’s credibility (and that of

his counsel) owing to his concealment of two post-litigation accidents that caused him significant

overlapping injuries. Some of Plaintiff’s Motion focuses on Allstate’s handling of his claim for

permanent impairment. However, Plaintiff’s current position that he seeks no damages after the

date of his demand package, constitutes an express abandonment of any claim for permanent

damages. Plaintiff’s Motion does not even attempt to address the logical mess such a radical

maneuver will have upon any analysis of the reasonableness of Allstate’s pre-litigation claim

handling.

                                                      -4-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 5 of 22




         II.    RESPONSE TO PLAINTIFF’S PROPOSED UNDISPUTED FACTS

        Allstate does not dispute the following facts: 1; 2; 3; 7; 8; 9; 11; 15; 16; 18; 19; and 20.

Allstate’s responses to the following facts are numbered according to the number assigned by

Plaintiff.

        4.     Allstate never determined that Plaintiff was entirely at fault in causing the

accident. Its initial determination was that Plaintiff was 50% at fault. When Allstate informed

Plaintiff that he was 50% at fault, Allstate informed him that its investigation was ongoing and

they were willing to consider additional information. (See, July 15, 2015 correspondence,

Exhibit B).

        5.     Plaintiff misrepresents this fact. The evidence does not show that it is Allstate’s

policy that a recorded statement is required before determining liability. Plaintiff did not take a

Fed.R.Civ.P. 30(b)(6) deposition of an Allstate representative. Nycole Walling testified that

ideally, it is good for a claim handler to speak with the insured when they first receive a file. In

determining liability, she also testified that she would like a recorded statement of the insured.

These are her preferences and she never said that it was Allstate’s policy. Pete Miller also did not

testify that this is Allstate’s policy. Also, Mr. Miller was an evaluation consultant and not Ms.

Dominski’s immediate supervisor.

        6.     Plaintiff refers to the wrong date. Allstate changed its liability decision on

September 11, 2015.

        10.    Plaintiff misrepresents Ms. Dominski’s testimony. She testified that there were

other adjustments aside from the emergency room bill. MDP recommended $19,679 and she

allowed $25,167 in medical bills for her evaluation. (See, pg. 120, ln. 2-21, Exhibit C).

                                                     -5-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 6 of 22




        12.      Ms. Dominski did not testify to this. She specifically said that she relies on MDP

to help her determine what is reasonable and customary in Nevada. She also commented on the

fact that $15,000 for imaging was unreasonable and did mention that no one pays that amount.

She never said that the amount paid is what she bases her opinion on regarding the

reasonableness of medical treatment. (See, pg. 103, ln. 3-23, Plaintiff’s Exhibit 3).

        13.      Allstate admits that Plaintiff sent the referenced correspondence. However, and

interestingly, Plaintiff takes issue with the fact that Ms. Dominski is not a medical doctor while

at the same time Plaintiff’s counsel, who is also not a doctor, believes he can render medical

opinions. Plaintiff never provided any opinion from a medical provider showing that the January

2016 ER visit was related to the accident or a result of pain medication withdrawal. 1 Plaintiff’s

counsel also told Ms. Dominski that he would provide additional documentation showing that

this visit was related to the accident but he failed to do so. (See, pg. 60, ln. 8 – pg. 61, ln. 22,

Exhibit C).

        14.      First, Plaintiff bears the burden of proving that the January 2016 ER visit was

accident related. There is not a medical opinion stating that the visit is related. It is not Allstate’s

responsibility to obtain a medical opinion to prove Plaintiff’s claim. Also, Mr. Miller testified

that he was not certain of all the discussions between Ms. Dominski and Plaintiff’s counsel but

felt that a second medical opinion could have been an option. Mr. Miller simply expressed his

opinion in that he would have obtained a second opinion. There is no evidence that retaining a

second opinion was Allstate’s policy. At that time settlement negotiations were ongoing and Ms.


1
  Also, Plaintiff’s expert disclosures do not contain any expert opinions relating the January 2016 ER visit to the
accident or medication withdrawal.

                                                             -6-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 7 of 22




Dominski did not feel that an independent medical evaluation was necessary at that point. (See,

pg. 108, ln. 16 – pg. 109, ln. 6, Exhibit C).

        17.      Ms. Dominki’s evaluation was based on her overall analysis of all the medical

records. In regard to the head injury, Ms. Dominski evaluated it as treating up to one month.

(See, pg. 140, ln. 21- pg. 141, ln. 8). Dr. Hall’s records documented improvement by the May 11,

2015 visit and by the June 3, 2015 visit there was no mention of cognitive symptoms. (See, Dr.

Hall records, Exhibit D). Plaintiff also had a pre-existing history of chronic headaches. (See, pg.

141, ln. 5-8). Ms. Dominski did not include any damages for a permanent injury based on her

review of the medical records. (See, pg. 173, ln. 13-19, Exhibit C). Also, Plaintiff was

noncompliant with his treatment and abruptly stopped which supports Ms. Dominski’s opinion

that Plaintiff’s symptoms were not ongoing. (See, Dr. Woods February 8, 2016 letter, Exhibit

E). Even if it is argued that Ms. Dominski entered incorrect information into Colossus, she

evaluated the claim at a higher amount than Colossus recommended.2 (See, pg. 112, ln. 16-22,

Exhibit C).

        21.      See response to number 17.

        22.      Mr. Miller testified that a second medical opinion is an option as well as seeking

clarification from a doctor if there are questions about the doctor’s opinion. There is no evidence

that Allstate absolutely had to obtain a second medical opinion and there is no evidence that

Allstate’s policies required one. (See, pg. 48, ln. 1 – pg. 49, ln. 23, Plaintiff’s Exhibit 8).




2
 Colossus is another tool an adjuster can use during an evaluation to assist with general damages. (See, pg. 170, ln.
10-16, Exhibit B).

                                                              -7-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 8 of 22




                               III.    STANDARD OF REVIEW

        “[S]ummary judgment should not enter if, viewing the evidence in a light most favorable

to the nonmoving party and drawing all reasonable inferences in that party’s favor, a reasonable

jury could return a verdict for that party.” O’Neill v. Runyon, 898 F.Supp. 777, 780 (D. Colo.

1995). To defeat the opposing party’s motion for summary judgment, the nonmoving party need

only identify specific “facts showing that there is a genuine issue for trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986). A dispute is genuine “if the evidence is such that it might lead

a reasonable jury to return a verdict for the nonmoving party.” Breaux v. American Fam. Mut.

Ins. Co., 387 F. Supp. 2d 1154, 1161 (D. Colo. 2005). In determining whether there is a genuine

issue for trial, “[t]he factual record and reasonable inferences therefrom are viewed in the light

most favorable to the party opposing summary judgment.” (Id.)

       Plaintiff references an ADR award in their standard of review section and argues that the

Court should accept the factual findings of the ADR as true. (See, Doc. 84, p. 8). There is no

ADR award or factual findings of an ADR in this case.

                                 IV.     LEGAL ARGUMENT

   A. Plaintiff’s Motion Is Based on an Incorrect Understanding of How Allstate
      Evaluates Claims, Including Its Use of MDP.

       1. Contrary to Plaintiff’s argument, Allstate did disclose information about how MDP
          works.

       During the course of discovery, Plaintiff deposed Ms. Dominski’s supervisor, Nycole

Walling. Ms. Dominski was the primary handler of Plaintiff’s UIM claim and the one who

evaluated the claim. (See, response to undisputed fact no. 5). During her deposition she was

asked about MDP and how it arrives at the reasonable value of a medical service. In response to

                                                    -8-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 9 of 22




this question she testified that it is based on 200% of Medicare. (See, pg. 114, ln. 8-20, Exhibit

G).

       Furthermore, Plaintiff’s counsel was also the attorney of record in the Grabow and

Rooney cases. In those case, as evidenced by the court orders, which are public record, Plaintiff’s

counsel argued that MDP’s use of Medicare rates was unreasonable. As set forth in Magistrate

Judge Varholak’s order in the Rooney case, “[a]ccording to Plaintiff, Medicare reimbursement

rates are both inadmissible at trial and irrelevant in determining the amount of medical

expenses…” (See, pg. 6, Rooney order, Exhibit A). Not only was MDP’s use of 200% of the

Medicare rate disclosed in this case, it is also an issue that Plaintiff’s counsel has litigated in

other cases involving Allstate.

       Even though Plaintiff premises his primary argument on an alleged ignorance about how

MDP calculates its amounts, he nonetheless contends it is unreasonable for MDP to rely on

collateral source payments, including Medicare rates. These facts bely Plaintiff’s (and his

counsel’s) actual knowledge of the workings of MDP and their claimed ignorance in this case is

untrue and misleading. Unfortunately, this is not the first time Plaintiff’s counsel has attempted

to mislead a court. (See also, pg. 18, Magistrate Judge Neureiter’s order in Cribari v. Allstate,

Exhibit F).

       2. MDP is one of many factors Allstate adjusters may use to evaluate UIM claims.

       Plaintiff over-simplifies Allstate’s use of MDP and ignores the fact that it is a computer

program, which is available to adjusters, as part of their evaluation. It assists in evaluating




                                                    -9-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 10 of 22




 frequency and duration of treatment, necessity of treatment and a cost assessment of treatment.

 (See, Thomas Expert Report from Cheung,3 pg. 1, Exhibit H; and Lonker Decl., ¶ 8, Exhibit I).

            Significantly, the amounts generated by MDP are subject to overrides and adjustments by

 the claims adjuster in each case. (Id. ¶ 9.) In addition to the reimbursement rate based on 200%

 of Medicare reimbursements, MDP provides other information for the Allstate adjuster’s

 consideration, including expected recovery dates for injuries. (Id. ¶ 8.) If an Allstate adjuster

 makes a determination that differs from the MDP data, the adjuster can reject and override the

 MDP recommended number. (Id. ¶¶ 9-10.)

            Moreover, MDP is not the only factor an adjuster relies upon in making his or her

 determination as to the reasonableness of a medical bill. Although Allstate adjusters use MDP to

 assist them in evaluating claims, it is a guide or tool for adjusters, among many tools adjusters

 use. (Id. ¶ 6.) In light of the complexity and opaqueness inherent in the setting of medical

 charges for a given service or supply, Allstate uses a variety of factors to evaluate the reasonable

 and customary value for medical services,, including: (1) the claims adjuster’s experience,

 training, and judgment; (2) the hospital or medical bills and the charges contained therein; (3) the

 medical records contained in the file; (4) analysis from MDP; (5) information provided by the

 insured or his or her counsel; and (6) reports from another software program called Colossus. (Id.

 ¶ 4.)




 3
     Cheung is another Allstate case which involved also involved Plaintiff’s counsel.

                                                                -10-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 11 of 22




        3. MDP is not a collateral source and does not use any collateral source specific to
           Plaintiff.

        The collateral source rule provides that “compensation or indemnity received by an

 injured party from a collateral source, wholly independent of the wrongdoer and to which the

 wrongdoer had not contributed, will not diminish the damages recoverable from the wrongdoer.”

 Forfar v. Wal-Mart Stores, Inc., 436 P.3d 580, 583 (Colo.App. 2018) (internal citations

 omitted)(italics added). Pursuant to C.R.S. § 10-1-135(10)(a), “any collateral source payment or

 benefits” is inadmissible at trial “in any action against an alleged third-party tortfeasor.” The

 purpose is to make the injured party whole and to prevent a tortfeasor from benefiting as a result

 of compensation that the injured party may receive from a third-party source. Volunteers of Am.

 Colo. Branch v. Gardenswartz, 242 P.3d 1080, 1083 (Colo. 2010) (internal citations omitted).

 Amounts paid are inadmissible at trial because of the “unjustifiable risk that the jury will infer

 the existence of a collateral source…and thereby improperly diminish the plaintiff’s damages

 award.” Wal-Mart Stores v. Crossgrove, 276 P.3d 562, 567 (Colo. 2012).

        Here, neither MDP nor the database it relies upon is a collateral source because the

 collateral source statute applies to evidence of a specific payment by a third party to the plaintiff.

 In each of the cases cited by Plaintiff, the courts were concerned with evidence of a specific

 payment that related specifically to the plaintiff in that case and admissibility:

                In Crossgrove, the court held that “[e]vidence of the $40,000 paid by [Plaintiff’s]
                insurance provider is inadmissible” under the pre-verdict evidentiary collateral
                source rule because it is evidence of a collateral source benefit. Crossgrove, 2012
                CO 31, ¶ 25.

                In Gardenswartz, the Colorado Supreme Court held that the collateral source rule
                prohibits the plaintiff’s health insurance benefits from being deducted from his
                award against the tortfeasor. Gardenswartz, 242 P.3d at 1088.

                                                      -11-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 12 of 22




                In Sunahara v. State Farm Mut. Auto. Ins. Co., 280 P.3d 649 (Colo. 2012) the
                Colorado Supreme Court held that the trial court erred by admitting evidence of
                the amount paid by the insurer to satisfy the plaintiff’s medical bills because the
                amount paid was evidence of a collateral source benefit. Sunahara, 2012 CO
                30M, ¶¶ 14-16.

                In Forfar, the court held that the amount of Medicare benefits received by the
                plaintiff were inadmissible under both the pre-verdict evidentiary component and
                post-verdict component of the Colorado collateral source statute. Forfar v. Wal-
                Mart Stores, Inc., 2018 COA 125.

 None of these cases prohibit incorporating a computer tool like MDP in determining reasonable

 and customary amounts of medical bills in the adjusting process. Further, none of these cases

 addressed whether a bill evaluation program can be used by an insurer, nor do these cases state

 or limit what an insurer must consider pre-litigation. Rather, in each of these cases, the courts

 were concerned with collateral sources that related specifically to payments to the plaintiff and to

 the issue of admissibility of such specific payments.

        Contrary to Plaintiff’s assertion, the reimbursement rate provided by MDP is not based

 on a collateral source and takes into consideration a number of factors. In part, MDP references a

 government database of Medicare reimbursement rates, maintained by the Centers for Medicare

 & Medicaid Services (“CMS”), to determine the reimbursement rates specific to a specific

 facility or region. Medicare reimbursement rates are based on a labor-intensive process of

 assigning a payment amount for each type of physician fee service. (See, e.g., Sally Coberly, The

 Basics: Relative Value Units, National Health Policy Forum (Jan. 12, 2015), Exhibit J).

 Medicare reimbursement rates are adjusted to account for geographic differences in costs and

 other factors before the payment is made to a particular provider. (Id.) Medicare rates are based




                                                     -12-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 13 of 22




 on paying full cost and no profit. (Id.) The rates are approved by Congress, and the procedures

 are priced by medical professionals in the industry. (Id.)

        Thus, the reimbursement rate referenced in the MDP database is based on rates

 independently set by CMS and are based on the cost of the service to the hospital or medical

 provider. (See, e.g., id.) Then MDP builds in a 100% profit amount because the rates it

 recommends are 200% of the Medicare reimbursement rate as compared to the approved medical

 provider or hospital Medicare reimbursement rate. Indeed, 200% of the Medicare reimbursement

 rate has been recognized as a legally valid and reasonable measure for evaluating medical bills.

 In Florida, paying 200% of Medicare “satisf[ies] the PIP statute’s reasonable medical expenses

 coverage mandate.” Allstate Ins. Co. v. Orthopedic Specialists, 212 So. 3d 973, 976 (Fla. 2017)

 (citing to statute setting PIP medical reimbursement rates at 200% of Medicare).

        Moreover, the amounts generated in MDP are based on the reimbursement rates accepted

 by that specific facility or provider which, in turn, is based on the reimbursement amount for a

 given procedure within a specific geographic area, not generic rates across the country. (See, ¶

 7, Lonker Decl., Exhibit I). For example, with respect to hospitals, MDP utilizes the national

 provider identification number to determine the fee schedule for that particular hospital, so the

 number generated by MDP is individualized in each case and specific to the hospital medical bill

 in each case. (Id.; pg. 3, Thomas Expert Report, Exhibit H.) MDP then uses the Medicare

 reimbursement amount that specific hospital normally accepts and multiples it by 200%. (See, ¶

 7, Lonker Decl., Exhibit I). Stated differently, Allstate’s starting point in its investigation into

 the reasonableness of a given service or supply is to allow for a profit rate of 100% to the

 provider. Plaintiff asks this Court to decide as a matter of law this is unreasonable.

                                                      -13-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 14 of 22




        The policy and purpose underlying the collateral source rule are not implicated here.

 (See, e.g., pgs. 9-11, Thomas Expert Report from Cheung, pp. 9-11, Exhibit H). Plaintiff seeks a

 ruling that would bar an insurer from presenting evidence on a computer tool it used to assist it in

 determining the reasonable and customary charges for medical bills. Such a result would place

 the insurance industry in the untenable position of being barred from explaining how they

 reached their claims adjusting decisions. Such a result could then result in a finding the insurer

 unreasonably denied or delayed payment, which is precisely the result Plaintiff seeks.

        As noted, the collateral source rule excludes trial evidence about a collateral source

 benefit the plaintiff has received because a fact-finder could improperly reduce a plaintiff’s

 damages award. This concern is not present here because none of Plaintiff’s medical care was

 covered by Medicare.

        Further, the Colorado Supreme Court’s concern regarding a plaintiff’s damages award

 being reduced because the plaintiff received money from another source is not present here.

 There is no risk that a jury will reduce Plaintiff’s award, if any, if it hears evidence that Allstate

 uses a computer tool, based in part on 200% of Medicare, to determine the reasonable value of

 medical bills. To find otherwise would carry disastrous consequences for the insurance industry

 and Colorado consumers. (See, pg. 7, 9 Thomas Expert Report from Cheung, Ex. H). Any

 concern that the jury will be confused can be easily fixed with a curative jury instruction.


    B. A Number of Factors Were Used in this Case to Evaluate Plaintiff’s Claim for UIM
       Benefits and to Determine the Reasonableness of Submitted Bills.

        1. The applicable insurance policy permits Allstate to negotiate bills submitted for
           reimbursement, not just accept the billed amount.


                                                      -14-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 15 of 22




        Although Plaintiff quoted to portions of the insurance policy, Plaintiff ignores the key

 policy language permitting Allstate to negotiate medical bills submitted for reimbursement.

 Plaintiff’s policy provides that Allstate “will pay damages that an insured person is legally

 entitled to recover from the owner or operator of an uninsured auto because of bodily injury

 sustained by an insured person.” (See, pg. 11, [Doc. No. 84]). The policy also provides that

 “[t]he right to benefits and the amount payable will be decided by agreement between the

 insured person and us. If the insured person and we do not agree, then the disagreement will be

 resolved by a court of competent jurisdiction.” (See, pg. 17, insurance policy, Exhibit K). Thus,

 the policy contemplates that the insured and Allstate will attempt to negotiate the medical bills

 submitted. Based on the plain language of the policy, neither the insured nor the insurer dictate

 the amount payable on a medical bill.

        2. Allstate followed insurance industry customs and standards in this case by negotiating
           Plaintiff’s medical bills.

        Plaintiff’s motion also ignores the realities of medical bill reimbursement in the UIM

 context and the insurance industry standard of negotiating medical bills. Healthcare costs have

 skyrocketed in recent years, resulting in a substantial increase in the amounts hospitals and

 providers ask to be paid. (See, pg. 5-6, Selden Expert Report from Cheung, Exhibit H). Further,

 there is substantial variation in billed amounts across hospitals within markets and across

 markets. (Id., at 7-8.) “As the health care finance data shows, the amounts charged for medical

 services by 2015 were 3.91 times higher [nearly 400% of Medicare] than the costs of those

 services nationally, and 4.49 times higher [nearly 450% of Medicare] than costs in Colorado.”

 (See, pg. 10, Thomas Expert Report from Cheung, Exhibit H; see also pg. 5, Selden Expert


                                                   -15-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 16 of 22




 Report from Cheung, Exhibit L). Indeed, “[b]ecause there are no meaningful market checks on

 the amounts being charged by medical providers, there is every reason to believe this trend will

 continue and perhaps even accelerate.” (See, pg. 10, Thomas Expert Report from Cheung,

 Exhibit H).

        Despite the variation in amounts billed, a UIM insurer owes for “reasonable medical

 expenses, not whatever is billed.” (See ¶ 3, Sands Decl., Exhibit M); See also, Kendall v.

 Hargrave, 142 Colo. 120, 349 P.2d 993 (1960). In fact, what an insured is “’legally entitled to

 recover from the owner or operator of an uninsured auto…’ is constrained by the reasonableness

 standard.” (See, pg. 3, Jon Sands rebuttal expert report, Exhibit N). Furthermore, “it is industry

 standard that the concept of ‘reasonableness’ is related to what is customary in the market. It was

 not inappropriate for Allstate to consider the reasonableness of the charges…” (Id.) Thus, it is

 well within industry standards for an insurer to look at the reasonableness of charges to

 determine the reasonable and customary amount before paying a medical bill that is submitted

 for reimbursement. However, determining what is a reasonable and customary amount to pay for

 a patient’s health care is a challenging task. (See, pg. 2, Selden Expert Report from Cheung,

 Exhibit L). There is no objective, external standard to measure how much health care services

 cost, and there is “no simple formula connecting costs to billed amounts.” (Id.) In fact, billed

 amounts have risen far faster than costs or payments, and billed amounts can vary greatly among

 providers even after accounting for differences in costs. (Id., at 3).

        In this case, Allstate’s expert opined that Allstate’s evaluation of this case was consistent

 with industry standards in its evaluation process. Plaintiff has failed to cite to any legal authority




                                                       -16-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 17 of 22




 or evidence showing that it is against industry standard to utilize computer programs to assist

 with the evaluation of a UIM claim, nor should they be permitted do so in any Reply.

          3. The Allstate Adjuster did not rely exclusively on MDP in this case.

          Ms. Dominski used a variety of factors to evaluate Plaintiff’s UIM claim. She testified

 that she used MDP as part of her evaluation but did not exclusively rely on it in her evaluation of

 the medical bills. Specifically, MDP allowed $19,679 of the billed medical treatment and, for her

 evaluation, Ms. Dominski increased this to $25,167. She further explained that she is able to

 make adjustments in MDP and can override the amount that MDP recommends. (See, response

 to undisputed fact no. 10). Contrary to Plaintiff’s argument, Allstate did not exclusively rely on

 MDP during the evaluation of the UIM claim.

     C. Colorado Law Does Not Require that an Insurer’s Investigative Process be Bound
        by Rules of Evidence; Rather, the Statute Calls for Consideration of “All Available
        Information.”

          Plaintiff has cited various cases that nowhere hold insurers must adhere to evidentiary

 rules during claims adjustment. Rules of evidence simply do not apply to an insurer’s

 investigation of a UIM claim.

          The Unfair Claim Settlement Practices Act (“UCSPA”), C.R.S. § 10-3-1104(1)(h),

 regulates the conduct of the insurance industry. Am. Family Mut. Ins. Co. v. Allen, 102 P.3d 333,

 344 (Colo. 2004).4 The UCSPA does not prohibit using 200% of Medicare as one tool, among

 many, in the process of adjusting claims. See, e.g., C.R.S. § 10–3–1104(1)(h). The UCSPA does

 not limit an insurer to consideration of only evidence that is admissible for trial purposes. Indeed,
 4
  Plaintiff misrepresents this statute by failing to include the critical mens rea element of the statute in his Motion, to
 wit, that violation of C.R.S. § 10-3-1104(1)(h) must be “willful…or with such frequency as to indicate a tendency to
 engage in a general business practice…” See also, Exhibit F (where Court notes “disappointment in Plaintiff’s
 counsel for making such a significant misrepresentation of the holding of a case.”)

                                                                -17-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 18 of 22




 under the UCSPA, an insurer must conduct a reasonable and prompt investigation “based on all

 available information.” Id. (emphasis added).5 Thus, the UCSPA requires insurers to consider

 information that may otherwise be inadmissible in a court of law. Investigations conducted by

 claims adjusters are not bound by rules of evidence. (See, pg. 11, Thomas Expert Report from

 Cheung, Exhibit H).

         Indeed, “[m]any inadmissible documents are gathered and reviewed during insurers’

 customary investigations.” (Id.) These documents include, but are not limited to: (1) police

 reports, (2) witness statements by the insured; (3) witness statements by third-parties; (4) jury

 verdict reports to determine pain and suffering and other noneconomic damages; (5) pictures of

 automobile accidents; (6) whether the tortfeasor accepted liability; (7) lay opinions; (8)

 statements of insureds’ counsel; and (9) what the tortfeasor’s insurance did in adjusting the

 claim, including whether it agreed to settle the claim. Even parties to litigation are not limited to

 discovery of only admissible evidence but can seek discovery of any information relevant to the

 parties’ claim or defenses. Consideration of such information, including the use of MDP, is

 consistent with the goals of the UCSPA, including the goals of efficiency and the prompt

 evaluation of claims. (Id., p. 12.)

         If admissibility at trial against the tortfeasor were the test of what insurers can consider

 when adjusting a claim, then an insurer would not be able to consider much of the customary

 information it typically considers in adjusting a claim, including the hearsay lay opinions of

 Plaintiff’s counsel. (Id., p. 11.) This would be akin to the police only being able to consider


 5
   Ironically, Plaintiff’s motion argues to the contrary—contending that Allstate should not consider information
 available to it—i.e., Medicare reimbursement rates.

                                                           -18-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 19 of 22




 evidence based upon what would be admissible at trial when conducting an investigation. Such a

 result would lead to an absurd outcome. Indeed, an insurer could violate the UCSPA if it did not

 consider all available information when adjusting a claim (at least that which might only tend to

 increase the value of a claim). C.R.S. § 10–3–1104(1)(h)(III).

          The recent Colorado Supreme Court decision, Munoz v. Am. Family Mut. Ins. Co., is

 instructive because it held that an insurer need not apply a rule of litigation in the claim adjusting

 process. See 2018 CO 68, ¶ 4-5. In Munoz, the insured filed suit against the insurer, and each

 party filed cross-motions for a determination of law regarding whether prejudgment interest must

 be paid as part of an insured’s settlement of a pre-litigation uninsured motorist demand. The

 Colorado Court of Appeals affirmed the trial court’s determination that an insured may recover

 prejudgment interest on UIM benefits only when a judgment has entered and interest is awarded

 as a component of damages assessed under the jury’s verdict or by the court. Id.¶¶ 6-7. The

 Supreme Court affirmed, noting that the following conditions must be met before prejudgment

 interest applies: “(1) an action must be brought; (2) the plaintiff must claim damages and interest

 in the complaint; (3) there must be a finding of damages by a jury or the court; and (4) judgment

 must be entered.” Id. ¶ 11. Because none of these conditions were met, the insurer was not

 required to consider prejudgment interest in pre-litigation negotiations. Id. ¶¶ 12-14. Similarly,

 here, an insurer should not be required to apply the rules of evidence when making claims

 adjustment decisions. The collateral source rule does not hold otherwise. See C.R.S. § 13-21-

 111.6.




                                                      -19-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 20 of 22




    D. The Evidence Shows that Allstate’s Evaluation Was Reasonable and any Dispute
       regarding this Is a Question of Fact for the Jury.


    Aside from Plaintiff’s quarrels with MDP, Plaintiff also believes that summary judgment is

 warranted due to how the claim was investigated and evaluated. In essence, Plaintiff seeks an

 order from the Court determining what is or is not reasonable. However, under Colorado law,

 “[w]hat constitutes reasonableness under the circumstances is ordinarily a question of fact for the

 jury.” Vaccaro v. Am. Family Ins. Grp., 275 P.3d 750, 759 (Colo. App. 2012).

        Allstate’s initial liability determination had no effect on Plaintiff’s UIM claim. After

 initially denying liability, Allstate accepted liability on September 11, 2015. (See, response

 undisputed fact number 6). This did not affect Plaintiff because he was still seeking medical care

 and did not provide Allstate with his medical records and bills until June 30, 2016. (See,

 undisputed fact number 8). Until this date, Plaintiff’s counsel repeatedly told Allstate that

 Plaintiff was still treating and that records would be provided at a later date. The initial liability

 denial had no impact on the submission of Plaintiff’s claim or the attempts to resolve it. (See,

 pgs. 1-3, Jon Sands’ expert report, Exhibit N).

        It is also a question of fact as to whether Ms. Dominski’s evaluation was reasonable. The

 responses to the undisputed facts show that she considered all of the medical records and utilized

 tools such as MDP and Colossus to assist her. In evaluating the claim she also utilized amounts

 that were higher than what was recommended by MDP and Colossus. In regard to the medical

 bills, MDP allowed $19,679 and Ms. Dominksi allowed $25,167 for her evaluation. (See, pg.

 120, ln. 13-21, Exhibit C). For the general damages and recommended settlement amount she

 evaluated the claim higher than what Colossus recommended. Colossus recommended zero and

                                                      -20-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 21 of 22




 she evaluated it up to $15,000. (See, pg. 112, ln. 16-22, Exhibit C). The facts show that her

 overall evaluation was reasonable and supported by the medical records. If there is any question

 as to whether the evaluation was unreasonable, it should be left for the jury to determine.

        WHEREFORE, Allstate respectfully requests that Plaintiff’s motion be denied.


        DATED: September 9, 2019

                                               Respectfully submitted,

                                          By: s/ Justin H. Zouski
                                              Kurt H. Henkel
                                              Justin H. Zouski
                                              TUCKER HOLMES, P.C.
                                              Quebec Centre II, Suite 300
                                              7400 East Caley Avenue
                                              Centennial, CO 80111-6714
                                              Phone: (303) 694-9300
                                              Fax: (303) 694-9370
                                              E-mail: khh@tucker-holmes.com
                                                       jhz@tucker-holmes.com
                                              Attorneys for Defendant Allstate




                                                     -21-
Case 1:17-cv-00866-KMT Document 88 Filed 09/09/19 USDC Colorado Page 22 of 22




                               CERTIFICATE OF SERVICE

         I hereby certify that on September 9, 2019, I electronically filed the foregoing
 DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY
 JUDGMENT with the Clerk of Court using the CM/ECF system which will send notification of
 such filing to the following e-mail addresses:

 Marc R. Levy, Esq.
 Heather E. Hackett, Esq.
 Levy Law
 6465 S. Greenwood Plaza Blvd., Ste. 650
 Englewood, CO 80111
 mlevy@levytrial.com
 hhackett@levytrial.com
 Attorney for Plaintiff


                                           The duly signed original held in the file located at
                                           Tucker Holmes, P.C.

                                            /s/ Cheryll A. Paull
                                           Cheryll A. Paull, Legal Assistant




                                                 -22-
